Order entered October 30, 1967, granting the motion by defendant Letscher to dismiss the second cause of action in the complaint, unanimously affirmed, without costs and without disbursements, with leave, however, to plaintiff to apply at Special Term to serve an amended complaint, such application to be made within 20 days after service of a copy of the order hereon with notice to entry. (CPLR 3211, subd. [e]; Beisman Bros. v. Local 29, 27 A D 2d 287; Cushman & Wakefield v. John Davis, Inc., 23 A D 2d 827; 25 A D 2d 133; Andlou Props, v. Grayck, 24 A D 2d 716; Daukas v. Shearson, Hammill é Co., 23 A D 2d 833.) Concur — Stevens, J. P., Eager, Steuer, Tilzer and Rabin, JJ.